Citation Nr: 0714987	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-21 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel





INTRODUCTION

The veteran had active service from November 1997 to July 
2002. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  

This case was previously remanded for further development by 
the Board in August 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board regrets any additional delay in processing the 
veteran's appeal, however, a remand is required.  In the 
August 2006 remand, the Board directed the RO to consider 
whether an MRI study of the veteran's left and right knees 
was required and to provide the rational for conclusions.  A 
review of the November 2006 supplemental statement of the 
case (SSOC) shows that the RO did not consider whether an MRI 
of the left and right knees was required and there is no 
explanation or rationale for the RO's decision not to provide 
an MRI.  In Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  

It is also noted that in January 2007, the veteran submitted 
a Release for Information Form in response to an August 2006 
request for information.  The form indicates that the veteran 
receives treatment at the Anchorage, Alaska VA facility.  In 
an attached statement the veteran also indicated that he 
received physical therapy for his knee disorders.  If 
additional treatment records are available, those records 
must be obtained and associated with the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the veteran's 
treatment for his bilateral knee disorders 
from the VA medical center in Anchorage, 
Alaska dated from 2003 to present.  
Incorporate the reports into the claims 
file.

2.  If the medical reports show treatment 
for his knee disorders, schedule the 
veteran for an orthopedic examination to 
determine the nature and likely etiology 
of any current bilateral knee disorder.  
The examiner should review the veteran's 
claims folder, noting the veteran's 
appellate contentions, pertinent service 
medical records and post service medical 
records.  All tests deemed necessary 
should be accomplished, to include 
consideration of whether an MRI study of 
the veteran's left and right knees should 
be provided.  The examiner should provide 
a diagnosis for any knee disorder that is 
present, and, for any knee disorder(s) 
diagnosed, the examiner should opine as to 
whether it is at least as likely as not 
that such disorder was incurred in or 
aggravated by the veteran's period of 
active service.

For any opinion provided, it would be 
helpful if the examiner would use the 
following language, as may be appropriate: 
"more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

The rationale for any conclusion reached 
must be provided.

3.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC, 
which includes adequate reasons and bases 
for any decision reached, see also Board's 
2006 remand order.  The veteran and his 
representative thereafter should be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




